Title: From Thomas Jefferson to Timothy Matlack, 14 March 1807
From: Jefferson, Thomas
To: Matlack, Timothy


                        
                            Dear Sir
                            
                            Washington Mar. 14. 07.
                        
                        You have very much gratified me by the collection of choice fruit trees you have been so good as to forward
                            on. it is gone on to Monticello to which place I shall follow it in a few days. thither also I am withdrawing all my views
                            as a place of rest from the labors & contentions of public life which I must turn over to younger hands. sincerely do I
                            pray for a coalition between the two republican sections of Pensylvania; they differ in no republican principle, while
                            both differ from the federalists in points which are fundamental. I fondly hope that the good and disinterested of both
                            sections will yield to the duty of suppressing all personal considerations & passions in order to preserve the
                            ascendancy of those principles for which we went through a war of 8. years, and an equal term of agitations worse than
                            war. a thirty years knolege of your devotion to republican principles persuades me that nothing will be wanting on your
                            part to forward this salutary reconciliation. I salute you with the greatest esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    